UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4663



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LONNIE DEWITT RHONE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-02-60-HO)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jeanette Doran Brooks, Research
& Writing Attorney, Raleigh, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lonnie Dewitt Rhone was originally sentenced to a term of

sixty-six months imprisonment after he pled guilty to armed bank

robbery.     In his first appeal, he argued that the district court

had failed to explain adequately its decision to depart from

criminal history category II to category IV pursuant to U.S.

Sentencing Guidelines Manual § 4A1.3, p.s. (2001).           We vacated his

sentence and remanded for resentencing with instructions that the

district court should explain the basis for the extent of the

departure.     On remand, the district court complied with this

direction, imposed a slightly lower sentence of sixty-three months

imprisonment, and re-instated the original judgment in all other

respects.      Rhone   appeals   the    new   sentence,   arguing   that   the

district court erred in imposing a fine of $4000 without making

specific findings concerning his ability to pay.            We affirm.

            Rhone did not contest the fine in the district court

either at his first sentencing or on remand, and did not raise the

issue in his first appeal.             Thus, our review of the fine is

restricted by the mandate rule, which “forecloses relitigation of

issues expressly or impliedly decided by the appellate court,” as

well as “issues decided by the district court but foregone on

appeal or otherwise waived, for example because they were not

raised in the district court.”         United States v. Bell, 5 F.3d 64,

66 (4th Cir. 1993) (internal citation omitted).           Moreover, even if


                                   - 2 -
Rhone had challenged the fine when he was resentenced, the issue

was beyond the scope of the remand.             An exception to the rule

permits the trial court to consider such an issue on remand if (1)

there    has    been   a   dramatic   change   in   the   controlling   legal

authority, (2) significant new evidence has been discovered, or (3)

a blatant error has occurred that will result in serious injustice

if not corrected.      Id. at 67.     However, our review of the materials

submitted on appeal leads us to conclude that the district court’s

imposition of the fine did not constitute blatant error.                United

States v. Castner, 50 F.3d 1267, 1277-78 (4th Cir. 1995).

               We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      - 3 -